COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-14-00186-CV
                          Lloyd Gilliam, Carolyn Gilliam, Martha Hollan, Charlie Beaird, Karen
                          Beaird, Lila Rose Anderson, Michael Sanders, Raquel Sanders,
                          Richard Lon, Priscilla Lon, Donna H. Johnson, Jerome M. Bradke,
                          Nancy Bradke, Mr. and Mrs. E.E. Ewing, Jr., Ricky Leggett, Kenny
                          Bear, Dana Bear, Regina Brueggeman, Steven Brueggeman, Marlo
Style:                    Porras, David Connell, Jr., Jason Bronas, and Barbara McGuire
                          v Santa Fe Independent School District
                  *
Date motion filed :       April 21, 2015
Type of motion:           Motion to substitute counsel
Party filing motion:      Appellants
Document to be filed:

Is appeal accelerated?       No

Ordered that motion is:

             Granted
              If document is to be filed, document due:
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The Clerk of this Court is ordered to substitute Rachaelle Reynolds for Anthony
         P. Griffin as the appellants’ counsel of record. See TEX. R. APP. P. 6.5(d).



Judge's signature: /s/ Chief Justice Sherry Radack
                   

Panel consists of ____________________________________________

Date: April 28, 2015
November 7, 2008 Revision